Citation Nr: 0911031	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to an increased rating in excess of 20 
percent for right knee postoperative residuals with 
chondromalacia and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to 
August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran requested both an RO hearing and a Board hearing.  
In an April 2006 written statement, the Veteran indicated 
that he would be willing to present for a VA examination of 
his left knee in lieu of his RO hearing request.  In April 
2006, the Veteran was provided with this examination.  In 
addition, the Veteran was scheduled for a Board hearing in 
December 2008 at the RO but failed to report.  As such, the 
Board finds that all due process has been met with respect to 
the Veteran's hearing requests.

While the Veteran initially expressed disagreement with 
several RO determinations contained in the August 2005 rating 
decision, his January 2006 VA Form 9 (substantive appeal) 
indicated that he only wished to continue appeals of the 
issues listed above.  As such, these are the only issues 
before the Board.


FINDINGS OF FACT

1.  A left knee disability was not manifest during service, 
degenerative joint disease was not manifest within a year 
after discharge, and a left knee disorder is not related to 
the Veteran's active service.

2.  A left knee disability is not shown to have been caused 
or aggravated by a service-connected disease or injury.

3.  The right knee disability is characterized by the 
functional equivalent of flexion limited to 80 degrees, and 
extension limited to -15 degrees.

4.  The right knee disability is characterized by slight 
instability.
CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A left knee disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).

3.  The criteria for a disability rating in excess of 20 
percent for right knee postoperative residuals with 
chondromalacia and degenerative changes are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2008).

4.  The criteria for a disability rating of 10 percent for 
right knee instability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2004 2003 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was told what the evidence needed to show in order to 
substantiate his claims for service connection and an 
increased rating.

A document dated in July 2006 provided notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Nevertheless, because the Veteran's service connection claim 
is denied herein, no disability rating or effective date will 
be assigned.  Therefore, the absence of this notice would 
constitute harmless error.

A March 2007 letter provided the Veteran with notice 
regarding what the evidence needed to show in order to 
substantiate a claim for secondary service connection.

A May 2008 letter provided notice compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in August 2008, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the service-connection issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examiner, who is a medical professional, 
reviewed the claims file, obtained history and symptomatology 
from the Veteran, conducted a thorough examination of the 
Veteran, and provided a conclusion based upon that evidence.  
The examiner's opinion centered on the relationship between 
the disabilities and stress to the left knee, rather than 
causation.  As such, the opinion was sufficiently broad to 
address aggravation and causation.  In addition, the Veteran 
was afforded an examination with regard to his right knee in 
February 2006.  The examiner, who is a medical professional, 
reported all of the Veteran's complaints and medical history.  
A complete examination was conducted, and all symptoms with 
regard to the right knee were noted.  As such, the 
examinations afforded to the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.
Left Knee

The Veteran has contended that he has a left knee disorder 
that is secondary to his right knee disability.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there has been a change in 38 C.F.R. 
§ 3.310, this claim predated the amendment, and the change is 
clearly more restrictive.  As such the original regulation is 
for consideration here.

The Veteran's service treatment records contain no evidence 
of complaints regarding the left knee.  Upon separation, 
examination of the Veteran's lower extremities was abnormal 
with regard to his right knee.  His left knee was not noted.  
The Veteran reported a history of knee problems at that time, 
and his right knee surgery in 1998 was noted.

A January 2005 VA record shows the Veteran was given braces 
for his knees.

An April 2005 VA record shows the Veteran complained of knee 
pain.  He wore a brace on the left knee.

In April 2006, the Veteran underwent VA examination.  He 
stated that his left knee became painful in 2004, without a 
history of specific trauma.  He complained of aching, 
stiffness, and occasional instability.  He wore a brace on 
his left knee for stabilization.  The Veteran also used a 
cane for assistance with ambulation.  X-rays revealed minimal 
narrowing of the medial compartment of the knee joint, 
suggesting degenerative joint disease.  A small, questionable 
loose body was seen just above the medial intercondylar 
tubercle.  There was a long, soft tissue calcification behind 
the proximal fibula.  A myositis ossificans due to prior 
trauma was most likely.  The examiner opined that it was less 
likely than not that the left knee disorder was related to 
the service-connected right knee.  The rationale was that the 
left knee disorder did not begin until 2004, after the 
Veteran had military service.  There was no history of trauma 
to the left knee.  With the Veteran's diminished activity due 
to his right knee, it was less likely than not that his left 
knee should become more stressed.

Based on the evidence of record, the Board finds that service 
connection is not warranted for a left knee disability.  
Specifically, while the Veteran contends that his left knee 
disorder is secondary to his right knee disability, he does 
not have the requisite medical training or knowledge to 
provide a competent opinion as to the etiology of his 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  For 
that, the Board must turn to a medical professional.  In 
April 2006, the RO sought the opinion of a VA examiner, who 
determined that the Veteran's left knee disorder was less 
likely than not secondary to his right knee disability.  The 
examiner further explained that, because the Veteran's left 
knee pain began in 2004 and because he had diminished use of 
his right and left knees, his left knee disorder was not due 
to service or secondary to his right knee disability.  The 
examiner's opinion centered on the relationship between the 
disabilities and stress to the left knee, rather than on 
causation.  As such, the opinion addressed both aggravation 
and causation.  This competent opinion was provided by a 
medical professional.  As noted above, the Board has already 
determined that this examination was adequate.  There is no 
other competent opinion of record with regard to whether the 
Veteran's left knee diagnosis is related to his service or to 
his right knee disability.

While the Veteran has not contended that his left knee 
disorder began in service, the Board notes that the service 
treatment records contain no evidence of symptoms or 
complaints related to the left knee.  Upon separation, the 
Veteran only reported a disability of the right knee.  There 
is no opinion of record relating the Veteran's left knee 
disorder to his service, and the VA examiner indicated that 
the two were not related, since his pain began in 2004.  
Furthermore, the evidence shows the Veteran did not manifest 
arthritis of the left knee until 2004.

As such, the evidence preponderates against the Veteran's 
claim that his left knee disability is secondary to his right 
knee disability.  In addition, the evidence preponderates 
against a finding that the left knee diagnosis is otherwise 
related to service.  The claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Right Knee

The Veteran's service-connected right knee postoperative 
residuals with chondromalacia and degenerative changes is 
rated 20 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5258 (2008).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; and extension of the leg 
limited to 20 degrees is rated 30 percent disabling.  38 
C.F.R. § 4.71a. 

The Board notes that the Veteran's specific disability is not 
listed on the Rating Schedule, and the RO assigned Diagnostic 
Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2008).  The RO determined 
that the most closely analogous Diagnostic Code is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint.

In December 2004, the Veteran underwent VA examination.  He 
complained of pain in his knee.  There was no history of 
weakness, swelling, heat, or redness.  He reported flare-ups 
every day.  The Veteran denied any episodes of dislocation or 
recurrent subluxation.  He had discomfort when climbing 
stairs or sitting for long periods of time.  On examination, 
the Veteran complained of severe pain on palpation of the 
knee.  He could flex the knee to 20 degrees with a lot of 
counter-resistance to the examiner.  However, the Veteran had 
sat comfortably on a chair for 45 minutes with his knees 
flexed to at least 80 degrees during the examination.  He had 
normal stability with no effusion, quadriceps wasting, or 
marked tenderness.  The collaterals were stable to varus and 
valgus stress.  Repeated testing was not accomplished due to 
complaints of pain and apprehension.  Therefore, the examiner 
could not comment on any additional limitation due to flare-
ups or repetition.  The Veteran had a slow gait.  X-rays 
showed moderately severe to severe degenerative changes 
involving primarily the medial compartment of the joint.  The 
diagnosis was residuals of arthroscopic surgery of the right 
knee with degenerative joint disease of the right knee.

An April 2005 VA record shows the Veteran complained of pain 
in his knee and wore a brace.

In February 2006, the Veteran underwent VA examination.  He 
reported severe pain associated with stiffness and swelling 
of the right knee.  There were intermittent periods of 
locking.  However, after slowly attempting to move his knee, 
he was able to straighten it and resume his activity.  The 
Veteran experienced flare-ups when ambulating less than one 
mile.  He had been using a standard support cane for the past 
four months.  He denied episodes of dislocation or recurrent 
subluxation.  On examination, the right knee displayed a 
medial and inferior joint small effusion with crepitus.  
There was no instability.  Range of motion was guarded and 
from -15 degrees to 100 degrees, at which point there was 
pain.  There was an additional reduction of flexion of 5 
degrees after repetitive use.  There was edema, and the 
Veteran's gait was antalgic.  The diagnoses were residuals 
for arthroscopic partial medial meniscectomy with 
chondromalacia and severe degenerative changes.

In April 2006, the Veteran underwent VA examination.  He 
complained of daily pain in his right knee.  He reported a 
history of instability two times a week, without acute 
swelling.  He used a knee brace on a daily basis and a cane 
to assist with weight bearing.  He denied episodes of 
dislocation or recurrent subluxation.  Range of motion was 
from 0 to 120 degrees.  Stability of the knee was intact.  
The Veteran had pain on the extremes of these motions.  No 
additional limitation was noted with repetitive movement.  
The diagnosis was severe degenerative joint disease of the 
right knee, status post medial meniscectomy.

A September 2006 private treatment record shows the Veteran 
had subpatellar grinding with medial laxity and effusion of 
the knee.

Under Diagnostic Code 5258, the only schedular rating is 20 
percent.  The Board finds that, like Diagnostic Code 5259, 
the criteria for Diagnostic Code 5258 contemplate limitation 
of motion.  VAOPGCPREC 9-98.  In particular, the criteria of 
Diagnostic Code 5258 include locking of the knee, which 
contemplates motion.  Diagnostic Code 5258 includes 
periarticular pathology productive of painful motion.  As 
such, the Veteran may not be separately rated under the 
limitation of motion codes in addition to Diagnostic Code 
5258.  In order to warrant an increased rating, the evidence 
must approximate the functional equivalent of limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees.  In the alternative, the evidence must approximate 
the functional equivalent of limitation of flexion to 45 
degrees with limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees with limitation of 
extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

The evidence shows that, on examination, the Veteran's 
extension was limited to 15 degrees short of 0 in February 
2006.  This corresponds to a 20 percent disability rating 
under Diagnostic Code 5261.  No additional limitation of 
extension has been shown by either lay or medical evidence 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Under Diagnostic Code 5260, the Board finds that the Veteran 
is not entitled to a compensable rating.  We note the 
December 2004 examination report, where the Veteran had 
demonstrated that he could only flex his knee to 20 degrees 
during the examination.  However, the examiner noted that the 
Veteran sat for 45 minutes with his right knee bent to at 
least 80 degrees and appeared comfortable.  Furthermore, all 
other examination reports show the Veteran could flex his 
knee to more than 80 degrees.  Even considering pain on 
motion, the Board finds that the evidence demonstrates the 
Veteran never demonstrated functional impairment of flexion 
limited to a compensable degree.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  To the extent that there was resistance of 
flexion to 20 degrees, yet observed flexion to 80 degrees 
while sitting, the more probative evidence consists of the 
medical professional's observation during actual use.  In 
sum, the Veteran's functional ability was far better than 
resistance at 20 degrees.  Such restriction is not credible.  
Therefore, the Board finds that he is not entitled to a 
higher rating under limitation of motion codes than the 
rating he is currently assigned under Diagnostic Code 5258.

With regard to instability, the Board finds that a separate 
rating under Diagnostic Code 5257 is possible because 
instability is not contemplated by Diagnostic Code 5258.  
Furthermore, a veteran may be separately rated for 
instability and limitation of motion.  VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).

The December 2004 VA examination shows there is no lay or 
medical evidence of instability.  The Veteran denied a 
history of weakness, dislocation, or subluxation.  On 
examination, he had normal stability.

However, beginning in an April 2005, the Veteran reported 
that he was wearing a knee brace.  In February 2006, he 
indicated that he used a standard support cane for the past 
four months.  He denied dislocation or subluxation, and there 
was no instability on examination.

In April 2006, the Veteran reported a history of instability 
twice a week.  He used a knee brace and cane daily.  On 
examination, stability of the knee was intact.

Subsequently, the September 2006 private record shows the 
Veteran had medial laxity of the knee.

The Board, therefore, concludes that the Veteran has 
demonstrated slight instability of his right knee.  As such, 
a 10 percent rating is warranted under the criteria of 
Diagnostic Code 5257.  A rating of 20 percent is not 
warranted because none of the evidence suggests the Veteran's 
right knee disability is characterized by moderate 
instability.  The Board notes that instability was not even 
demonstrated on examination until September 2006 and the 
Veteran did not report a history of instability until April 
2006.  Prior to that, he only reported having used a brace on 
his knee and a cane for ambulation.

As such, a 10 percent disability rating for slight 
instability of the right knee is granted.  The evidence 
preponderates against any other increased rating.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  However, the evidence shows the Veteran 
has not been hospitalized for his right knee since service, 
and the Veteran has not alleged any marked interference with 
his employment, due solely to his right knee.  The evidence 
of record shows the Veteran is in receipt of Social Security 
Disability benefits.  However, this determination also 
contemplated the presence of a left knee disorder and 
diabetes mellitus, which are not service-connected 
disabilities.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left knee disability, to include as 
secondary to a service-connected right knee disability, is 
denied.

A disability rating in excess of 20 percent for right knee 
postoperative residuals with chondromalacia and degenerative 
changes is denied.

A disability rating of 10 percent for right knee instability 
is granted, subject to the laws and regulations governing the 
payment of VA benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


